Citation Nr: 0714520	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-43 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to special monthly compensation, claimed on the 
basis of a need for regular aid and attendance and/or being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This Appeal to the Board of Veterans Appeals (Board) is from 
a February 2004 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to special monthly compensation 
(SMC).

The veteran has service connection in effect for post-
traumatic stress disorder (PTSD), which is rated as 100 
percent disabling; tinnitus, for which a 10 percent rating is 
assigned; and bilateral defective hearing, for which a 
noncompensable rating is assigned.  



FINDING OF FACT

The evidence does not show that the appellant is blind or so 
nearly blind, or is a patient in a nursing home due to mental 
or physical incapacity; the evidence does not establish a 
factual need for aid and attendance for his service-connected 
disabilities as set forth in VA regulation; and he is not 
confined to his home.



CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of need for regular aid and attendance and/or 
housebound status have not been met.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. §§ 3.350(b)(3), 3.351(c), 3.352(a) 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed this claim for increased compensation (in 
this case, SMC) in September 2003.  In a October 2003 letter, 
the RO informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon the claim.  We therefore believe that 
appropriate notice has been given in this case.  The RO 
denied the requested benefit in rating action in February 
2004.  In response o the veteran's initiating an appeal, a 
comprehensive SOC was issued in September 2004.  An 
additional letter was sent in October 2004 relating to an 
additional element of the notice requirements (and as 
supplemental to the October 2003 correspondence).  He was 
asked to submit any evidence or information relevant to his 
claim, and was given an additional 60 days to submit more 
evidence in his possession.

The Board finds that the contents of the above RO letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity on 
both occasions to submit additional evidence.  In addition, 
the SOC provided another adjudication of the matter and 
offered yet another opportunity to submit evidence in support 
of the claim.  See Mayfield, supra.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was

not provided with notice of the Dingess provisions.  However, 
the claim on appeal is being denied, thereby rendering moot 
any concerns as to a higher rating or effective date for the 
benefit sought on appeal.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Legal Analysis

Special monthly compensation is payable to a veteran who, as 
a result of service-connected disabilities, is so helpless as 
to need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 
A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it is not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance, and 
that such eligibility requires that at least one of the 
enumerated factors be present.  The Court added that the 
particular personal function which the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole, and that it is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.

Regarding the question of whether there is a factual need for 
aid and attendance in the present case, the evidence does not 
reflect that the veteran is blind or nearly so.  It is not 
shown that he unable to dress or undress himself; keep 
himself ordinarily clean and presentable; feed himself, or to 
attend to the wants of nature.  As of the 2003 VA 
examination, the veteran was capable of doing all of the 
aforementioned actions and functons. 

VA outpatient records show that the veteran has been seen for 
a number of non-service-connected orthopedic problems, 
apparently related to a post-service motorcycle or automobile 
accident, or a herniated disc in his back from some years ago 
following a sneezing episode.  

It is of record that he takes a number of medications, some 
of which are prescription and others of which are over-the-
counter (OTC) or herbal supplements.  A few are for his 
service-connected mental health problems, but most are for 
non-service-connected problems, particularly pain.




A VA Form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance), signed by a 
VA physician and dated in August 2003, is of record.  The 
veteran's aggregate disabilities are listed as PTSD, obesity, 
bilateral gynecomastia, hearing loss and constant tinnitus, 
obstructive sleep apnea, total knee replacement, and chronic 
low back pain.  On that standard VA form, there are two boxes 
in Item 32 which provide two pre-printed alternatives for a 
conclusionary opinion by the examiner as to whether a veteran 
needs aid and attendance and/or is housebound.  The first 
states that the veteran requires the daily services of a 
skilled person without which the veteran would require 
hospital, nursing, or other institutional care.  The second 
indicates that daily skilled services are not needed.  On the 
form in this case, the second box was initially checked, and 
then that check mark was "whited-out."  The other box is 
now checked.  An accompanying handwritten annotation 
immediately adjacent thereto indicates that the veteran's 
need for daily assistance is "only for medication 
regulation."  There is nothing to indicate that either check 
mark was made by other than the examining physician, but the 
reason for the change is unclear.

An extensive VA evaluation addendum in August 2003 is also of 
record.  At that time, the veteran had been contacted at home 
by telephone with regard his request for a fence, a new 
companion dog, and a spa.  He said that he had already built 
the fence as a safety element, due to his having fallen in 
his yard.  He said that he would forget to take his 
medication three times a day.  He said that he no longer 
would drive the car since he was involved in a car accident 
11/2 years before, in which he suffered a severe concussion 
from which he now suffered seizures and short-term memory 
loss.  

VA clinical evaluation in October 2003 also noted that he had 
a history of back pain but his knee problems had been better 
since the replacement surgery.  He had also had bilateral 
shoulder symptoms.  He complained of falling about 3 times a 
week.  He described the incidents as like an electrical 
switch turning off.  He reported that he was taking multiple 
pain medications for his orthopedic problems.




Since that examination, the veteran has reported, on his VA 
Form 9, that his wife has now quit her job to assist in his 
care.

The Board understands that the veteran's service-connected 
disabilities cause him significant impairment, as is 
reflected in the 100 percent rating assigned for PTSD as well 
as the 10 percent and noncompensable ratings assigned for 
tinnitus and hearing loss.  However, this is not the totality 
of his functional impairment, as he has significant 
orthopedic problems involving his back, knee, and both 
shoulders.  More important perhaps is that he has been in one 
or more accidents which left him with memory loss and 
seizures or loss of consciousness on a regular basis.  He 
takes a number of medications, both prescription and OTC, and 
herbal supplements of his own selection, much of which is for 
his non-service connected pain problems.  He has reportedly 
fallen on several occasions, also apparently unrelated to his 
service-connected disabilities.

In the aggregate, the evidence does not show that the 
appellant has a physical or mental incapacity requiring care 
and assistance on a regular basis to protect him from the 
hazards or dangers incident to his daily environment, and he 
has been found to be capable of handling his own financial 
affairs.  The evidence does not show that he is bedridden or 
even housebound, as he goes outside the home for a number of 
activities.  

The evidence tends to show that he may well require some 
assistance in remembering to take his medications, but these 
are not solely for his service-connected problems, and the 
memory problems concomitant thereto are not only due to his 
PTSD but associated memory loss from head trauma due to 
unrelated accident(s).  This is not adequate to support a 
finding that the appellant is factually in need of regular 
aid and attendance by virtue of service-connected 
disabilities as contemplated under pertinent regulations.  38 
C.F.R. §§ 3.351(c)(3), 3.352(a).  The evidence is not so 
evenly balanced as to permit resolution of reasonable doubt 
in the veteran's favor.



ORDER

Entitlement to special monthly death compensation, by reason 
of need for regular aid and attendance and/or being 
housebound, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


